Citation Nr: 0216108	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  95-31 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability evaluation for 
varicose veins of the left leg, currently evaluated as 20 
percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to March 
1983.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating action of 
the RO which denied the benefit sought on appeal.  

The veteran testified at two hearings:  a May 1995 hearing 
before an RO hearing officer, and an October 1998 hearing 
before the undersigned Board Member at the RO (the latter, 
with his spouse).  The transcripts of both hearings are of 
record.

In January 1999, the Board remanded the claim to the RO for 
additional development.  After accomplishing the requested 
development, the RO continued the denial of the claim; hence, 
the matter has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The rating criteria for evaluating cardiovascular 
disabilities was changed during the course of this appeal.  
Neither version of the criteria is more favorable to the 
veteran.  

3.  The veteran's left leg varicose vein condition is 
characterized by pain and fatigue.  The veteran has not 
experienced severe or pronounced varicosities involving the 
superficial veins above and below his left knee with 
involvement of the long saphenous vein; nor has he 
experienced persistent edema and stasis pigmentation or 
eczema due to his left leg varicosities, with intermittent or 
persistent ulceration or constant pain at rest.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for varicose 
veins of the left leg have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001, 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (1993-
1997, 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the May 1995 statement of the case, September 1995, 
December 1997, February 1998, February 2001 and June 2002 
supplemental statements of the case, the January 1999 Board 
remand, and various correspondence from the RO, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded a hearing before RO personnel in May 1995 and before 
the undersigned Board Member, at the RO, in October 1998.  
Furthermore, the RO has arranged for the veteran to undergo 
VA examinations in connection with the claim, most recently 
at the request of the Board, and has obtained VA outpatient 
treatment records from the VA medical facility identified by 
the veteran.  The Board notes that neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The RO requested, in a February 2001 letter, 
that the veteran furnish any information about any additional 
medical evidence that had not already been submitted; 
however, to date, the veteran has not responded.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

In an April 1984 rating action, service connection was 
granted and a 20 percent rating assigned for varicose veins 
of the left leg, effective March 11, 1983.  In November 1993, 
the veteran filed a claim for increase, asserting that his 
left leg condition was getting worse.  

He was afforded a VA examination in January 1994, at which 
time he was noted to working in a food warehouse, stocking 
products.  The veteran reported that his job required that he 
stand approximately eight and a half hours, five days a week.  
The veteran reported morning edema and increased swelling and 
pain, mostly below the knee, with extended periods of 
standing.  He reported having compression hosiery, but rarely 
used them.  The examiner noted that no ulcers, surgery or 
deep venous thrombosis were ever experienced by the veteran.  
Examination revealed mild tenderness on palpation in the 
medial aspect of the calf, and stasis changes of shiny skin 
and loss of hair with venous insufficiency.  The examiner 
diagnosed moderate varicose veins, left lower leg, from below 
the knee to the foot.  

In the April 1994 rating action presently on appeal, the RO 
continued the 20 percent rating.  

During the May 1995 hearing before an RO hearing officer, the 
veteran testified that his left leg condition had gotten 
worse and interfered with his ability to work.

The veteran presented to an August 1997 VA examination with 
complaints of pain in the left leg, worse at the end of the 
day, and reported difficulty standing on his feet as a sales 
clerk due to that pain.  On physical examination, the veteran 
was noted to be wearing stockings; no swelling was noted.  
There were varicosities with some sacculations noted on the 
medial aspect of the left calf.  There were no changes 
consistent with chronic venous stasis and no ulcerations 
noted.  The diagnosis was that of left leg varicosities with 
complaints of soreness. 

The veteran testified at an October 1998 hearing before the 
undersigned Member of the Board sitting at the RO and 
reiterated his assertions that his left leg condition was so 
severe it interfered with his ability to work.

When the Board initially reviewed the veteran's appeal in 
January 1999, it was noted that the most recent VA 
examination had been conducted without giving the examiner 
the opportunity to review the claims file.  Thus, the case 
was remanded for another examination, to include 
consideration of the any treatment records and the veteran's 
assertions that his condition impacted his ability to work.  

The veteran was afforded a VA examination in September 2000 
at which time the examiner reviewed the claims file and a 
copy of the Board's remand.  The veteran was noted to have 
been employed by the U.S. Postal Service for the past 15 
months; prior to that time, he had worked as a salesman.  The 
veteran complained of leg pain which he treated with over-
the-counter medication.  The examiner noted that the veteran 
was not on any blood thinner or other medication and had not 
had any surgeries for his condition.  

On physical examination, the skin of the left leg was normal 
in color.  The examiner noted "very few limited 
pigmentation."  There was no ulceration, scarring or edema; 
board-like leg edema was not noted, nor were dermatitis or 
eczematous changes.  There was no redness or tenderness  
There were saccular varicose veins present extending from the 
"just slightly above" the medial aspect of the knee to the 
ankle joint.  This was present mostly in the great saphenous 
venous distribution.  The examiner noted that it was 
difficult to measure the diameter because it was saccular in 
nature.  Dorsalis pedis pulse was palpable.  

The diagnosis was that of varicose veins in great saphenous 
venous distribution.  In response to specific questions posed 
by the Board remand, the examiner noted that there was no 
board-like leg edema, no skin changes, ulcerations or skin 
pigmentation.  The veteran was noted to be working as a mail 
handler which required lifting mail sacks.  The veteran was 
required to stand most of the time and the examiner observed 
that the standing would have an impact of the varicose veins.  

VA outpatient treatment records associated with the claims 
file include an October 1994 entry noting no edema in the 
left lower extremity.  An April 1996 chart entry noted the 
veteran's complaints of left leg pain, but also noted that he 
was not using compression stockings as prescribed. 

Treatment records obtained pursuant to the Board's remand 
instructions document treatment for other conditions and 
include numerous notations of the absence of edema in the 
left lower leg.  A June 1999 vascular surgery consultation 
noted the veteran's report that his left leg feels "heavy" 
when he walks and is swollen at the end of his workday.  On 
physical examination, there were no skin changes noted.  The 
assessment was that of mild venous insufficiency, good result 
with stockings, needs no intervention.  

II.  Analysis

The veteran contends that his service-connected left leg 
varicose vein condition is more severe than the current 
rating indicates.  Disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran initiated the present action by submitting a 
claim for increase in November 1993.  During the course of 
this appeal, VA amended the rating criteria for evaluating 
cardiovascular disabilities, including varicose veins, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207-65,224 
(1997) (codified at 38 C.F.R. § 4.104).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas, 1 Vet. App. at 
312.  The RO has considered the veteran's claim under the 
former and revised criteria and there is no prejudice to him 
in the Board doing the same, applying the more favorable 
result, if any.  Bernard, 4 Vet. App. at 393.  If an increase 
is warranted based solely on the revised criteria, the 
effective date of the increase cannot be earlier than the 
effective date of the revised criteria.  VAOGCPREC 3-2000; 65 
Fed. Reg. 33422 (2000).  The RO has considered the claim 
under the former and revised criteria; hence, there is no due 
process bar to the Board doing likewise, applying the most 
favorable version, if any.

The veteran's service-connected varicose veins involve the 
left leg only.  Under the former rating criteria, severe 
unilateral varicose veins involving the superficial veins 
above and below the knee with involvement of the long 
saphenous vein, varicosities ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema, and 
episodes of ulceration, but without involvement of the deep 
circulation warrants assignment of a 40 percent rating.  
Pronounced unilateral varicose veins with the findings of the 
severe condition described for 40 percent and additional 
secondary involvement of deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation will be assigned a 50 percent evaluation.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).

Under the revised rating criteria, persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration warrants assignment of a 40 percent evaluation.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration would be 
assigned a 60 percent rating.  With findings of massive 
board-like edema with constant pain at rest attributed to the 
effects of varicose veins, a 100 percent rating would be 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2002).  

When the case was remanded in January 1999, the Board posed 
questions to the examiner that addressed both the former and 
revised criteria and ensured that the VA physician designated 
to examine the veteran provided findings sufficient to 
determine the appropriate rating.  

Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted under either the old or new 
rating criteria.  The VA examinations and outpatient 
treatment records include the veteran's complaints of left 
leg pain; however, those symptoms do not provide the basis 
for an increased rating.  The clinical findings reported at 
the VA examinations included a January 1994 characterization 
of the veteran's condition as "moderate," involving the 
lower leg from below the knee to the foot.  There was no 
evidence of ulceration at the VA examinations conducted in 
January 1994, August 1997 or September 2000.  There was no 
evidence of swelling or edema on VA examination in August 
1997 or September 2000.  Similarly, notations within 
outpatient treatment records noted no edema in the lower 
extremities.

While the most recent examination included the report that 
the veteran has saccular varicose veins involving the long 
saphenous vein from above and below the knee, there is no 
evidence of edema and ulceration.  As such, a 40 percent 
rating is not warranted under the rating criteria in effect 
prior to January 12, 1998.  It follows, that the criteria for 
a 50 percent rating have not been met.  That same examination 
was negative for any findings of skin changes of stasis 
pigmentation.  As such, a 40 percent evaluation is not 
warranted under the revised rating criteria.  Absent 
additional findings of ulceration or massive board-like edema 
with pain, the criteria for 60 and 100 percent ratings are 
not met.  

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment an increased rating in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of left leg pain 
and his contention that it interferes with his ability to 
work; however, it has not been shown by the competent, 
credible evidence of record that the veteran's service-
connected left leg varicose vein condition, alone, has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise presents such an exceptional or unusual disability 
picture as to render application of the normal schedular 
rating criteria impractical.  Although the veteran has 
changed occupations during the course of the appeal, he 
continues to work and has not required any hospitalization 
for his condition.  The 20 percent rating presently 
contemplates the symptoms noted in the record.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for a rating in excess 
of the currently assigned 20 percent evaluation for varicose 
veins of the left leg must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 20 percent for varicose veins of the 
left legis denied. 



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

